DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: database, server, training engine and recommendation engine in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
Referring to the specifications as filed on 08/14/2020, the database and server corresponds to ¶47 “database may store a website having content that includes web pages and a number of learning resources” and “the database and the server may be hosted in a multi-tenant database environment”, the training engine corresponds to ¶48 “training engine may, for example, be any of the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claims 16 and 19, the prior art of record, alone or in combination, fails to teach at least “ tuning the site-wide neural language model for each cluster based on one or more learning resources associated with the cluster, thereby providing a group of cluster-specific models including a model for each of the clusters; feeding content of each of the learning resources to the site-wide neural language model and a corresponding one of the cluster-specific models, thereby providing a site-wide embedding and a cluster-specific embedding for each learning resource; concatenating the site-wide embedding and the cluster-specific embedding for each of the learning resources, thereby providing an embedded space for a transformer-based neural model configured to receive a selection of content from the website and provide a probability distribution that one or more of the learning resources are relevant to the selection of content”.
The closest prior art of record includes Wu et al (US 2019/0073590), which at best teaches in ¶29-33 “ a sparse neural network (NN) machine learning (ML) model and supervised training data may be used to learn various embedding values, which may then be used to make predictions. The ML model may use a multi-layer perception (MLP) approach, where outputs from one learning layer (e.g. hidden layer) are fed forward to one or more other learning layers.”
The closest prior art of record includes Brown et al (US 2018/0349114), which at best teaches in ¶27-30 “machine learning models may be associated with (e.g., suppled with in a repository or for download from a web-page) source code usage examples”.
The closest prior art of record includes Jagmohan et al (US 2018/0052849), which at best teaches in ¶52-56 embedding transform and further term collection using web page content.
The prior art above does not teach the steps of each limitation as discussed above,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669